Case:18-00047-LTS Doc#:45 Filed:03/29/19 Entered:03/29/19 17:28:29                             Desc: Main
                          Document Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT 
                                FOR THE DISTRICT OF PUERTO RICO 
 
                                                               
    In re: 
                                                                           PROMESA 
    THE FINANCIAL OVERSIGHT AND                                            Title III 
    MANAGEMENT BOARD FOR PUERTO RICO,                          
                                                               
              as representative of 
                                                                           No. 17‐BK‐3283‐LTS 
    THE COMMONWEALTH OF PUERTO RICO, et al.,                               (Jointly Administered) 
                                                               
           Debtors.1 
                                                               
    JOSÉ RAMÓN RIVERA RIVERA, PRESIDENT,                       
    FIDUCIARY, AND TRUSTEE OF THE BOARD OF                     
    TRUSTEES OF THE ELECTRIC POWER AUTHORITY’S                 
    EMPLOYEES’ RETIREMENT SYSTEM; RALPHI E. [SIC]                          Adv. Proc. No. 18‐047‐LTS 
    DOMINICCI RIVERA; ANGEL R. FIGUEROA JARAMILLO                          in 17‐BK‐04780‐LTS 
    AND ERNESTO ZAYAS LÓPEZ, TRUSTEES AND 
    FIDUCIARIES OF THE ELECTRIC POWER AUTHORITY’S 
    EMPLOYEES RETIREMENT SYSTEM, 
           
          Plaintiffs, 
           
             v. 
     
    COMMONWEALTH OF PUERTO RICO; HON. RICARDO 
    ROSSELLÓ NEVARES; PUERTO RICO ELECTRIC POWER 
    AUTHORITY (PREPA); ERNESTO SGROI HERNÁNDEZ, 
    PRESIDENT OF THE BOARD OF DIRECTORS OF PREPA,
     
            Defendants. 



1
   The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the 
last four (4) digits of each Debtor’s federal tax identification number, as applicable, are the (i) 
Commonwealth of Puerto Rico (Bankruptcy Case No. 17 BK 3283‐LTS) (Last Four Digits of Federal Tax ID: 
3481); (ii) Puerto Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284‐LTS) 
(Last Four Digits of Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority 
(“HTA”) (Bankruptcy Case No. 17 BK 3567‐LTS) (Last Four Digits of Federal Tax ID: 3808); (iv) Employees 
Retirement System of the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case 
No. 17 BK 3566‐LTS) (Last Four Digits of Federal Tax ID: 9686); and (v) Puerto Rico Electric Power 
Authority (“PREPA”) (Bankruptcy Case No. 17 BK 4780‐LTS) (Last Four Digits of Federal Tax ID: 3747) 
(Title III case numbers are listed as Bankruptcy Case numbers due to software limitations).   
Case:18-00047-LTS Doc#:45 Filed:03/29/19 Entered:03/29/19 17:28:29                   Desc: Main
                          Document Page 2 of 2



                                            ORDER  

       This matter is before the Court on the Urgent Motion of Defendants for Extension of 

Time for All Defendants to Respond to Plaintiffs’ Amended Adversary Complaint (Dkt. No. 44) 

(the “Motion”).  Therein, Defendants represent that Plaintiffs do not consent to the requested 

extension.  Plaintiffs shall respond to the Motion on or before Tuesday, April 2, 2019 at 12:00 

pm. Atlantic Standard Time.  The Court will thereafter take the Motion on submission. 

 
       SO ORDERED. 
 
                                                                 / s / Judith Gail Dein 
                                                                 Judith Gail Dein 
                                                                 United States Magistrate Judge 
DATED: March 29, 2019 




                                                2
